CONTRACT OF EMPLOYMENT A Contract of Employment made this 30th day of June 2005 Between Alliance International Reinsurance Public Company Limited of Lophitis Business Centre, 28th October Street, CY-3035, Limassol, Cyprus (hereinafter called “the Employer” or the “Company”) of the one part and Khader Hemsi of Villa 42, Sporadon Street 6, Armenochori, Ayios Tychonas, Limassol, Cyprus (hereinafter called “the Chief Executive Officer” or “Khader Hemsi”) of the other part. WHEREBY IT IS AGREED as follows: - 1. EMPLOYMENT The Company shall employ Khader Hemsi in the position of Chief Executive Officer of the Company and subject to the provisions for determination of this Contract hereinafter contained such employmentshall be for a period of 5 (five years) commencing on the 1st day of July 2005 and subject to renewal at the expiration thereof with terms to be agreed at the relevant time. Such appointment shall be approved and ratified by the Board of Directors of the Company as per the provisions of Articles 112-114 of the Articles of Association of the Company. The appointment of Khader Hemsi as Chief Executive Officer of the Company is an integral part of the obligations of the Company towards Khader Hemsi hereunder and of the utmost essence of this agreement. 2. UNDERTAKING OF CHIEF EXECUTIVE OFFICER As Chief Executive Officer of the Company Khader Hemsi shall: - A) Undertake such duties and exercise such powers in relation to the Company and its business as the Board of Directors of the Company shall from time to time assign to or vest in him. Provided that at all times such duties shall be appropriate for the position of the Chief executive Officer of the Company. Page 1 of 13 B) In the discharge of such duties and in the exercise of such powers the Chief Executive Officer shall use his best endeavours to observe and comply with all resolutions, regulations and directions from time to time made or given by the Board of Directors. C) Subject to the provisions of Article 3 hereunder, devote the whole of his time and attention during business hours to the discharge of his duties hereunder. D) Comply with the standards and policies of the Company with regard to the proper use of Information Resources, Internet, Information Technology and Networks as stated in Appendix (I) to this Agreement, which is an integral part of this Agreement and is hereby incorporated into this Contract of Employment by reference. E) The Chief Executive Officer shall be indemnified and covered by the Company for any loss or damage whether directly to the Company or any other third party emanating from the execution of the Company’s instructions and/or from any act of the Chief Executive Officer in the bona fide execution of the duties of his employment or as a result thereof. Provided that the Chief Executive Officer shall remain responsible for any loss or damage emanating directly or indirectly from any wilful wrongdoing or fraudulent act of the Chief Executive Officer, without the sanction of the Company. Provided further that the Chief Executive Officer shall bear no responsibility for any acts or omissions whatsoever and/or any resultant damage or loss occasioned by such acts or omissions of the Company’s other employees unless the same are working under the Chief Executive Officer's instructions and as a result thereof and unless the Chief Executive Officer specifically authorised the exact act or omission and such authorization was in breach of his duties hereunder. Page 2 of 13 (F) In the event of breach by the Company of the present agreement resulting in the earlier termination of the same or in the event of lawful termination of the same by the Chief Executive Officer, the Chief Executive Officer shall be entitled to claim against the Company or its assigns or successors in title and/or receive therefrom damages/liquidated payment by way of compensation. The Parties have considered the Chief Executive Officer’s contribution to the success of the Company in all the years he has been employed by the Company as well as all relevant factors of loss to the Chief Executive Officer because of such earlier termination including inter alia not only loss in salary and other benefits including the bonus and share options but also loss in future prospects of the Chief Executive Officer because of inter alia confidentiality restrictions for an indefinite period and other similar restrictions and have decided that it is fair and reasonable that such compensation shall be the full amount of the salary the Chief Executive Officer would receive in the remaining years of his contract of employment In the event that the termination shall occur at any time during the last two years of the term hereunder agreed or in the event the present agreement is not renewed further the Chief Executive Officer shall be entitled to a minimum amount equal to two times his annual salary at the relevant time. The Company declares represents and warrants that the compensation/liquidated payment as aforesaid is linked not only to salary but to other benefits as well including bonus and share option. 3. EXCLUSION OF OTHER OCCUPATIONS The Chief Executive Officer shall not without the consent of the Company during the continuance of this Contract of Employment be engaged or interested either directly or indirectly in any capacity in any competing trade, business or occupation whatsoever other than the business of the Company. Provided that the Chief Executive Officer shall be entitled to be involved as shareholder and/or investor in any non competitive to the Company business or venture and to participate in any Board of directors of any such Company in a non executive capacity. 4. NON-DISCLOSURE The Chief Executive Officer shall not except as authorised or required by his duties reveal to any person, persons or company any of the trade secrets secret or confidential operations processes or dealings or any information concerning the organisations business finances transactions or affairs of the Company or any of its subsidiaries which may come to his knowledge during his employment hereunder and shall keep with complete secrecy all confidential information entrusted to him and shall not use or attempt to use any such information in any manner which may injure or cause loss either directly or indirectly to the Company or its business or may be likely so to do. This restriction shall continue to apply after the termination of this agreement without limit. 4.1 This Article does not apply to: - 4.1.1 information which is or becomes publicly available (otherwise than as a result of a breach of this Article); or Page 3 of 13 4.1.2 information which is independently developed by the Chief Executive Officer or acquired from a third party, to the extent that it is acquired with the right to disclose it; 4.1.3 the disclosure by the Chief Executive Officer of Confidential Information to other directors or employees of the Company or to those of its Associated Companies who need to know that Confidential Information in the Chief Executive Officer’s reasonable opinion for purposes relating to this Agreement and/or the employment of such directors or employees by the Company or its Associated Companies, but he shall ensure to the best of his abilities that those directors and employees shall not use that Confidential Information for any other purpose; 4.1.4 the disclosure of information to the extent required to be disclosed by law or any court of competent jurisdiction, any governmental official or regulatory authority or any binding judgment, order or requirement of any other competent authority; 4.1.5 the disclosure of information to any tax authority to the extent reasonably required for the purposes of the tax affairs of the Chief Executive Officer or any member of his family; or 4.1.6 the disclosure to the Chief Executive Officer’s professional advisers of information reasonably required to the disclosed for the purpose of obtaining their professional services on any matter relating to this Agreement or any other related issue. 5. KEEPING OF NOTES & MEMORANDA The Chief Executive Officer shall not during the continuance of this Contract of Employment make otherwise than for the benefit of the Company any notes or memoranda relating to any matter within the scope of the business of the Company or concerning any of its dealings or affairs nor shall the Chief Executive Officer either during the continuance of this Contract of Employment or afterwards use or permit to be used any such notes or memoranda otherwise than for the benefit of the Company it being the intention of the parties hereto that all such notes or memoranda made by the Chief Executive Officer shall be the property of the Company and left at its registered office upon the termination of the Chief Executive Officer’s employment hereunder. Page 4 of 13 6. SALARY The Company shall pay to the Chief Executive Officer during the continuance of his employment hereunder a salary at the rate of CYP 250.000 (Two hundred and Fifty thousand Cyprus Pounds) per annum gross or such higher rate as may from time to time be agreed between the Chief Executive Officer and the Compensation Committee of the Company or determined upon and notified to the Chief Executive Officer by the said committee of the Company. In the event of any increase of salary being so agreed or notified such increase shall thereafter have effect as if it were specifically provided for as a term of this Contract of Employment.
